Title: To Thomas Jefferson from George Weedon, 3 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dr. Sir
Fredericksburg March 3d. 1781.

I had the honor of addressing your Excellency the 28th. Ulto. The tedious delay of the Fauquier and Loudoun Militia has kept me here ever since in a very disagreeable situation. Notwithstanding your Excellencies Orders, and my letters to the County Lieutenants pressing them to Exertions, they have not yet joined. I am informed however they are now on their March, so that hope to be on my rout towards Wmsbg. in two or three days more. Pray remember the Arms I mentiond to your Excellency in my last.

Let me Congratulate your Excellency on Count-de-Estaing’s important blow! He fell in with 9 Sail of the line, Six Frigates and a large Fleet of Transports of the W[estern] Islands, has taken 7 of the line 3 Frigates and 45 of the Transport Ships. This comes from the War Office in Boston, to the Delegates in Congress for Masachusites Bay. Mr. Henson [Hanson] and Mr. Carroll Members for the State of Maryland communicated Coppies of that Letter to Governor Lee from whom we have it. As it comes from so good Authority take the Liberty of handing to you, not Doubting in the least of its being Authentick.
I have the honor to be with high Esteem & Rgd. Yr. Excellencies Most Obt Servt.,

G. Weedon

